Citation Nr: 1447105	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  03-24 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for arthritis of the lumbar spine, claimed as due to a right ankle disability.

2.  Entitlement to a rating in excess of 30 percent for residuals of a gunshot wound to the head, to include a skull defect and scar.

3.  Entitlement to a rating in excess of 10 percent for right ankle disability.

4.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to an effective date earlier than April 29, 2002 for the award of a total rating based upon individual unemployability due to service-connected disabilities (TDIU).

(The matter of entitlement to a compensable rating for hepatitis C with cirrhosis of the liver is the subject of a separately docketed Board decision.)

REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to December 1970.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Veteran filed a notice of disagreement (NOD) in August 2002, that the RO initially rejected, as it was unsigned.  He then submitted a signed copy in November 2002.  However, the RO took no further action at that time.  A September 2002 rating decision granted entitlement to a TDIU, effective April 29, 2002.

In February 2006, the Board remanded the issue of whether the August 2002 submission constituted a NOD with the July 2002 decision.  In March 2006, the RO issued a statement of the case on the underlying issues from the July 2002 rating decision (other than the earlier effective date claim for the TDIU, discussed infra), essentially finding the NOD valid.  The Veteran perfected his appeal as to those issues addressed in the July 2002 rating action.  (In November 2006, the Board again issued a remand directing compliance with its February 2006 remand regarding the question of the validity of the August 2002 NOD.  At that time, the Board was unaware that the RO issued the March 2006 statement of the case, and that the Veteran perfected an appeal regarding the July 2002 rating action.  As the question of validity of the NOD was fully resolved, it is no longer in appellate status.)

In August 2006, the Veteran testified during a hearing conducted via videoconference that was chaired by one of the undersigned Veterans Law Judges.  A transcript of that hearing is of record.

In August 2008, the Veteran testified during another hearing conducted via videoconference chaired by another of the undersigned.  A transcript of that hearing is also of record.

In a December 2011 letter, the Board asked the Veteran if he wished to have a third hearing before a third Veterans Law Judge.  In correspondence received in January 2012, he indicated that he did not wish to appear for another hearing. 

In a March 2012 decision, the Board granted service connection for shortening of the right lower extremity and denied service connection for right hallux valgus.  The Board dismissed the Veteran's claims regarding entitlement to service connection for cervical spine arthritis; compensable ratings for a cornea scar of the left eye, a residual gunshot wound scar of the jaw region, and a residual scar, laceration, of the right forehead; and ratings in excess of 20 percent for gunshot wound residuals of the posterior right lower chest, Muscle Group II, and gunshot wound residuals of the left buttocks and left mid-lumbar area, Muscle Group XX.  

Also in the Board's March 2012 decision, the Veteran's claims for service connection for arthritis of the lumbar spine, a rating in excess of 30 percent for residuals of a gunshot wound to the head, to include a skull defect and scar, a rating in excess of 10 percent for a right ankle disability, and a rating in excess of 50 percent for mental impairment resulting from PTSD and traumatic brain injury, were all remanded to the Agency of Original Jurisdiction (AOJ) for further development.

In a May 2013 rating decision, the RO granted service connection for traumatic brain injury (TBI) that was assigned an initial 10 percent disability rating, effective from April 10, 2013.  The RO also granted service connection for a seizure disorder, that was assigned an initial 20 percent rating, effective from April 10, 2013.  A NOD is not of record with regard to these ratings, and the Board will confine its consideration to the issues as set forth on the title page.

In the interest of simplicity, the Board has characterized the Veteran's issue on appeal as entitlement to an increased rating for PTSD.  Nevertheless, all symptoms associated with the Veteran's mental impairment, prior to April 10, 2013, will be contemplated by the Board in the increased rating claim.
 
Regarding the Veteran's claim for an earlier effective date for the grant of a TDIU, in July 2005, the Veteran testified during a hearing conducted before another Veterans Law Judge.  

In a February 2006 decision, the Board denied the Veteran's claim for an earlier effective date for the award of a TDIU.  In a July 2006 decision, the Board vacated the February 2006 decision and a July 2006 Board decision was issued in its stead that, again, denied entitlement to an earlier effective date for the award of a TDIU.

The Veteran appealed the Board's July 2006 decision to the United States Court of Appeals for Veterans Claims (court).  During that litigation, the VA Office of the General Counsel and the Veteran's attorney (the parties) filed a Joint Motion for Remand (JMR) requesting the court to vacate the Board's July 2006 decision, and remand the Veteran's claim for an earlier effective date for award of a TDIU to the Board for further development and readjudication.  In an March 2008 Order, the court granted the joint motion, vacated the Board's July 2006 decision, and remanded the matter to the Board for further adjudication.  The Board remanded the matter to the RO in March 2012 for further development in a separate decision. 

In a July 2014 letter, the Veteran was advised that the Veterans Law Judge who conducted his July 2005 hearing was no longer employed by the Board.  He was advised of his right to a new hearing by another Veterans Law Judge.  The Veteran was informed that if he did not respond within 30 days from the date of the letter, the Board will assume he does not want another hearing and proceed accordingly.  He did not respond to the letter.  Thus, the Board will consider his earlier effective date claim with the claims on appeal (other than his increased rating claim for hepatitis C).

In the Introduction to the March 2012 remands, the Board noted that, in an October 2005 letter, the Veteran raised the issue of whether there was clear and unmistakable error in the failure to award service connection for a "skull defect" at the time he submitted his original claim for service connection in December 1970.  This matter was referred to the AOJ for development and adjudication.

The Board also noted that, at the August 2008 hearing, the Veteran raised earlier effective date claims regarding the service-connected gunshot wound affecting Muscle Groups II and XX.  These matters were also referred to the AOJ for development and adjudication.  There is no indication that the AOJ has considered the Veteran's claims and they are, again, referred for initial consideration and adjudication.

The issues of entitlement to service connection for arthritis of the lumbar spine including as due to service-connected right ankle disability and a rating in excess of 30 percent for residuals of a gunshot wound to the head, to include a skull defect and scar, are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's right ankle disability is productive of no more than moderate limitation of motion of the right ankle or more than a moderate right foot injury.

2.  The Veteran's PTSD has been manifested by no more than occupational and social impairment with reduced reliability and productivity.

3.  On April 29, 2002, the Veteran submitted an informal claim for a TDIU. 

4.  A TDIU was not factually ascertainable within one year prior to April 2002. 

5.  There was no informal claim, formal claim, or written intent to file a claim, for a TDIU prior to April 2002.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, Part 4, including § 4.7 and Diagnostic Code 5271 (2013).

2.  The criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107(b); 38 C.F.R. 3.102, 3.159, 3.321, Part 4, including § 4.7 and Diagnostic Code 9411 (2013).

3.  The criteria for an effective date earlier than April 29, 2002, for the award of a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5110, 5111 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.31, 3.155, 3.157, 3.340, 3.341, 3.400, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the court held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, these Veterans Law Judges outlined the issues on appeal and suggested that any evidence tending to show that pertinent disability was related to service or service-connected disability, or had worsened in severity would be helpful in establishing the claims.  Moreover, neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearings.

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent letters in May 2002, September 2007, May 2008, and February 2013, that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The September 2007 letter provided notice as to how VA assigns an appropriate disability rating or effective date.  

The claim for an earlier effective date for the award of a TDIU is a downstream issue from the Veteran's claim for entitlement to a TDIU for which the RO issued the May 2002 notice letter.  The RO granted a TDIU in the September 2002 rating decision, and the Veteran appealed the effective date assigned for that benefit.  This is considered a "downstream" issue, as the Veteran raised a new issue (earlier effective date), following the grant of the benefit sought (a TDIU). 
In this circumstance, if the claimant received a VCAA letter for the underlying claim and he raises a new issue following the issuance of the rating decision, here, a claim for an earlier effective date, the provisions of 38 U.S.C.A. § 5104(b) and § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved.  Id.  

In the July 2003 SOC, the RO informed the Veteran of the information and evidence needed to substantiate the claim for an earlier effective date for a TDIU.  The SOC also provided the Veteran with the regulation that addresses the assignment of effective dates.  It was noted that the benefit was granted as of the date of claim and detailed reasons and bases were provided as to why an earlier effective date could not be granted, including addressing the provisions of the effective date regulation that allow for an effective date to be one year earlier than the date of claim and the fact that there was no evidence submitted by the Veteran between a 1992 hospitalization for PTSD and the claim for a TDIU.  Therefore, VA met its duty to notify the Veteran in connection with his claim for an earlier effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. at 500-501.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All reasonably identified and available VA and non-VA medical records were obtained.  A review of the Veteran's Virtual VA electronic file reveals VA medical records dated to May 2013 also considered by the Board in the claims on appeal.

The Veteran was afforded VA examinations in June 2002 in conjunction with his claims, and the examination reports are of record.  

As noted above, in March 2012, the Board most recently remanded the Veteran's case to the AOJ for further development that included providing him with proper notice regarding his claim for an earlier effective date for award of a TDIU and requesting records from the United States Post Office regarding his receipt of workers' compensation disability benefits from 1980 to the present.  The Board also directed that the Veteran be scheduled for VA examinations regarding his increased rating claims.

There has been substantial compliance with the Board's remands, as records from the U.S. Department of Labor, Office of Workers' Compensation, were received in April 2013 and, in May 2013, the Veteran's attorney submitted private medical records, dated from July 1987 to July 2011, related the Veteran's workers' compensation claim.  The Veteran was scheduled for VA examinations in March and April 2013, and the examination reports are of record.  There is no assertion that the Veteran's disabilities worsened since he was last examined.

The Veteran also was provided with a requisite duty to assist letter, although it did not advise him of the evidence necessary to substantive his claim for an earlier effective, as directed by the Board.  However, the United States Supreme Court has held that an error in notice pursuant to the VCAA should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not asserted or demonstrated any prejudicial or harmful error with respect to the VCAA notice.

The Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Factual Background and Legal Analysis

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

A. Increased Ratings

Disability ratings are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2013).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Where there is a question as to which of two ratings is to be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).

1. Rating in Excess of 10 Percent for a Right Ankle Disability

Service connection for residuals of a fracture of the right lateral malleolus with nonunion of fragments and instability of the ankle was granted by the RO in a May 1972 rating decision, and assigned a 20 percent rating under Diagnostic Code 5262.  In a March 1978 rating decision, the Veteran's ankle disability was recharacterized as residuals of a fracture of the right lateral malleolus and assigned a 10 percent evaluation under Diagnostic Code 5271.  In April 2002, the RO received the Veteran's current increased rating claim. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet App 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2013).

VA's policy is to treat actually painful, unstable, or malaligned joints as warranting at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  This regulation applies to any service-connected joint disability, not just arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

The "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. at 33, 43.

Under Diagnostic Code 5010, traumatic arthritis is rated as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010 (2013).

Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the joint involved, with a 10 percent rating assigned for limited motion that is noncompensable under the appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion, but in the absence of limitation of motion a compensable rating for degenerative arthritis can be assigned when there is X-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups (10 percent), or X-ray evidence of the same with occasional incapacitating exacerbations (20 percent).  Id. 

The Veteran's right ankle disability is currently rated as 10 percent disabling under Diagnostic Code 5271, which provides ratings based on limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Moderate limitation of motion is rated as 10 percent disabling, and marked limitation of motion of the ankle is rated as 20 percent disabling.  Id.

The Veteran's right ankle disability has not been manifested by ankylosis of the ankle; or tarsal joint ankylosis; os calcis or astralagar malunion; or astragalectomy. Therefore Diagnostic Codes 5270, 5272, 5273, and 5274 are not for application.  38 C.F.R. § 4.71a (2013).

Diagnostic Code 5284 provides that a moderate foot injury warrants a 10 percent evaluation; a moderately severe foot injury warrants a 20 percent evaluation; while a severe foot injury warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2013).  Actual loss of use of the foot warrants a 40 percent rating.  Id.

The terms "moderate" and "marked" are not defined in the VA regulations, and the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6 (2013).

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II (2013).

Facts

The VA and non-VA medical records, dated from 2001 to 2013, include a December 12, 2001 VA outpatient podiatry record indicating that the Veteran had right foot pain that interfered with his work as a cleaner.  He was seen for a previous right ankle injury and resultant lateral ankle instability.  Physical examination revealed that his right ankle inverted more than the left one, with a pop along the peroneal tendon and sinus tarsi.  Lateral deviation of the right hallux with dorsomedial prominence was noted.  The assessment was lateral ankle instability.

On March 20, 2002, the Veteran was seen in the VA outpatient podiatry clinic for follow up of orthotics and it was noted that he had not given them a good try.  The Veteran did not think that an ankle brace was necessary and special gear would be ordered to help his ankle situation.  High top boots for ankle support were authorized.  March 21, 2002 private medical records show that the Veteran had chronic bilateral ankle instability and was fitted with bilateral air cast braces and high top boots.  He supinated even in the air casts and boots but now felt more stable.  He was extremely active and had his own business.

A June 2002 VA examination report for scars reveals that the Veteran had normal range of motion of his right ankle and wore a corrective shoe with support.  The examiner commented that there was minimal loss of function due to ankle injury secondary to pain.

X-rays of the Veteran's right ankle taken in June 2002 showed a radiolucent track in the distal fibula in the region of the lateral malleolus most likely representing prior hardware placement.  Another possibly was that of a benign cystic lesion.  The ankle mortise appeared well preserved.  Small bony densities adjacent to the tip of the medial malleolus appeared to be from either old trauma or ligamentous ossification.

A February 2008 VA outpatient record reflects that the Veteran ambulated without difficulty.

During his August 2008 Board hearing, the Veteran testified that his ankle was unstable and he fell several times a year or about 50 times.  See August 2008 Board hearing transcript at pages 12-13.  His wife testified that he was more careful about walking on uneven surfaces, and that he used braces and VA-issued high top boots.  Id. at 14.

In March 2013, the Veteran underwent VA examination.  He denied having right ankle pain and complained of his right ankle catching but it did not cause him to fall.  He was careful to walk on even terrain and used a right ankle brace once or twice a year.  He took one aspirin a month for ankle pain.  He denied flare-ups. 
On examination, range of motion of the Veteran's right ankle was plantar flexion to 45 degrees and dorsiflexion to 20 degrees, with no objective pain on motion.  Strength was normal (5/5) with no muscle atrophy.  The Veteran denied having flare-ups of pain.  Repetitive motion did not decrease range of ankle motion nor did pain, fatigue, or incoordination.  There was no pain or tenderness on palpation of the ankle and no laxity, malunion, or ankylosis.  The Veteran used a cane approximately once a month since the 1990s and a lace up boot approximately twice a year.  Results of X-rays of the right ankle showed degenerative arthritis with a probable old avulsion chip fracture involving the medial malleolus and probable post-surgical changes of the lateral malleolus.  The ankle disability did not affect his ability to work.

Analysis

The evidence shows that the Veteran's right ankle has been intermittently painful throughout the appeal period.  The 2002 VA examination documented minimal loss of function due to ankle pain and the March 2013 VA examiner reported no objective evidence of pain on ankle motion or with repetitive motion.  

A higher rating, above 10 percent, would require evidence of marked limitation of motion under Diagnostic Code 5271.  Prior to the 2013 VA examination, there were no reports of measurable limitation of motion.  Notably, in June 2002, the VA examiner reported normal range of motion of the Veteran's right ankle.  At the March 2013 examination, the Veteran had essentially normal range of ankle motion, even with consideration of the functional impairment.  The Veteran has not reported more extensive limitation of motion.  Hence, there is no evidence of more than moderate limitation of motion.

An evaluation in excess of 10 percent would also be possible if there was moderately severe injury of the foot.  In this regard, the Veteran has good weight bearing position of the right ankle.  There is an isolated report of right ankle instability in December 2001 and March 2002, but subsequent clinical records do not discuss right ankle laxity.  Although the Veteran testified to repeatedly falling, he told the VA examiner in March 2013 that he did not fall and only wore his lace- up boot once or twice a year, and the examiner found no ankle laxity.  There is no muscle wasting or atrophy and the Veteran's strength is essentially normal.  Such findings do not meet or approximate moderately severe foot injury, such as to warrant a 20 percent rating under Diagnostic Code 5284. 

There is also no impairment to the Veteran's ability to work due to the right ankle. 

Accordingly the weight of the evidence is against a finding that there is marked limitation of ankle motion, or moderately severe foot disability.

The Veteran's attorney has argued that there is nonunion of the tibia and fibula such as to warrant a higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2013).  See August 2008 Board hearing transcript at page 11.  Under this diagnostic code, malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling.  Id.  Malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling. Id.  Malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Id.  Malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Id.  Nonunion of the tibia and fibula with loose motion and requiring a brace is rated 40 percent disabling.  Id.

While the Veteran's right ankle disability was initially rated under Diagnostic Code 5262, the medical evidence, including the June 2002 and March 2013 examination reports and X-rays of his right ankle, fails to show any malunion of the tibia and fibula.  Thus, a rating in excess of 10 percent is not warranted under Diagnostic Code 5262.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40 , 4.45, 4.59, and the holdings in DeLuca.  However, the Veteran has not been found to have additional loss of motion due to the functional factors in 38 C.F.R. §§ 4.40, 4.45 and he is in receipt of the minimum compensable rating as contemplated by 38 C.F.R. § 4.59.  In this regard, he has not been found to have additional loss of motion due to weakened movement, excess fatigability, incoordination, pain or flare-ups.  The March 2013 VA examiner stated there was no overt evidence of pain with range of motion testing of the ankle and there was no objective evidence of pain following repetitive motion and or additional limitations after repetitive motion.  Pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  See Mitchell v. Shinseki, supra.

Given the above, the preponderance of the probative medical and other evidence of record is against the claim for a rating above 10 percent for the Veteran's service-connected right ankle disability at any time during the appeal period and, to that extent, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b).

2. Rating in Excess of 50 Percent for PTSD

Service connection for brain disease due to trauma with latent schizophrenia was granted by the RO in a May 1971 rating decision and assigned a 10 percent rating under Diagnostic Code 8045, effective from December 1970.  

In a January 1972 rating decision, the Veteran's disability was recharacterized as schizophrenia, latent type, with brain disease due to trauma, and assigned a 30 percent rating under Diagnostic Code 9205, effective from December 1970.  A 1978 rating decision reduced the rating to 10 percent.  In a May 1993 rating decision, the disability was recharacterized to include PTSD and rated under Diagnostic Code 9205-9411. 

In April 2002, the RO received the Veteran's current increased rating claim.  The July 2002 rating decision granted a 50 percent rating for the PTSD disability under Diagnostic Code 9411.

The General Rating Formula for Mental Disorders, including Diagnostic Code 9411, that evaluates PTSD, provides the ratings for psychiatric disabilities. 

A 50 percent rating is warranted if the disability is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).

A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 denotes mild symptoms (e.g. depressed and mild insomnia) or some difficulty in social and occupational functioning but generally functioning pretty well, with some meaningful interpersonal relationships.

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102; Mauerhan v. Principi, 16 Vet. App. 436 (2002) (factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different rating levels.). 

A veteran may only qualify for a given disability rating for a mental disorder by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); 38 C.F.R. §§ 4.126, 4.130. 
Facts

The VA and non-VA medical records, dated from 2001 to 2013, reflect that he has not received regular mental health treatment for his psychiatric disability.

According to a July 2001 VA outpatient record, the Veteran complained of intermittent but progressive short term memory loss.  He was alert and oriented at that time.  A December 18, 2001 VA primary care record shows that he was seen for follow-up and doing better.  

An April 2002 statement from T.W.A., M.D., the Veteran's private physician, indicates that the Veteran was in a constant state of anxiety due to combat-related intrusive thoughts, with sleep difficulty, severe memory problems, and significant depression.  He had severe memory problems and forgot conversations but his remote memory was intact.

In June 2002, the Veteran underwent VA mental disorders examination.  He had sleep difficulty with combat-related nightmares.  When he woke up from the nightmares, sometimes he was nervous and went out to check the perimeter of his house.  He had intrusive thoughts that could be triggered by helicopters and was easily startled by noises.  The Veteran was uncomfortable in crowds.  He went to restaurants and to large stores on occasion.  It bothered him to see movies related to Vietnam in the past.  The Veteran was married to his third wife for fifteen years and said they got along well.  

The Veteran had not worked in two years and worked for his wife's cleaning business although she "fired" him several times.  He did not follow orders well.  The Veteran visited with a few close friends and brother.  He had considerable memory problems throughout the interview and said there were many things he could not remember.  He denied alcohol use in six years.

On examination, the Veteran was casually groomed and conversed readily with the examiner.  He was occasionally tangential and circumstantial and his speech was mildly pressured.  His predominant mood was one of depression and affect was appropriate to content.  The Veteran's thought processes and associations were logical and tight, with no loosening of associations noted, nor was there any confusion.  There was no gross impairment and some memory impairment was observed.  The Veteran was oriented in all spheres.  He did not complain of hallucinations and no delusional material was noted.  His insight and judgment were adequate and he denied suicidal and homicidal ideation.  The diagnosis was PTSD and a GAF score of 43 was assigned.  There was no evidence of schizophrenia on current examination.

A January 2008 VA medical record indicates the Veteran's reports of having a little more anxiety.  On April 17, 2008, a psychologist noted that there had been no treatment in the past ten years, and assigned a GAF score of 51, indicative of moderate impairment.  The Veteran was referred to a psychiatrist for his anxiety and depression symptoms.  

At a June 13, 2008 VA outpatient psychiatric evaluation the Veteran denied being overly grumpy but had social anxiety.  He was neatly groomed with good eye contact.  His thought process was mildly circumstantial but he was alert and oriented, with no evidence of suicidal or homicidal ideations and no delusions or hallucinations.  A GAF score of 55 was assigned.  The psychiatrist found no evidence of bipolar disorder.  There was some depression, anxiety, and insomnia, but was reluctant to try prescribed medication.  He was interested in group therapy.

During his August 2008 Board hearing, the Veteran testified to having memory loss.  See August 2008 Board hearing transcript at page 18.  He panicked inside buildings and helicopter noise caused anxiety, so he tried to avoid these situations.  Id. at 20-21.  The Veteran said everything he did was a ritual.  Id. at 21.  He had road rage until gas prices increased and people began driving more slowly, and difficulty keeping jobs.  Id. at 23 and 27.

In March 2013, the Veteran underwent VA examination for PTSD.  He complained of sleep difficulty with occasional nightmares and mild memory loss.  The Veteran got along "pretty good" with his current wife, whom he loved.  He had an adult daughter with whom he had no contact in twenty years.  

The Veteran went to basketball games with his wife and did not like crowds.  He did not go to many restaurants because he ate natural foods and would go out more if there were more restaurants with organic menus.  They had a small group of friends.  The Veteran panicked if he felt crowded or trapped.  He worked at his wife's cleaning company on a limited basis.  His wife described him as being  unreliable.  The Veteran received disability from the United States Post Office, always got along with co-workers, had positions of authority, and completed some college courses.

The Veteran was not currently receiving mental health treatment and did not take prescribed mental health medications.  His wife stated that previously prescribed Paxil and Celexa were ineffective.  He denied having suicidal or homicidal ideations.

The examiner noted that the Veteran's PTSD symptoms included chronic sleep impairment, mild memory loss, and disturbance of mood and motivation.  The Veteran was articulate during examination.  He needed some help from his wife regarding dates and times, but there was no evidence of confusion, just mild difficulty with his memory regarding actual dates and times of events.  There was no evidence of hallucinations or delusions, mania, or schizophrenia.  The Veteran was appropriately dressed and his thoughts flowed logically.  There was no irritation or behavior concern during the interview, although he got slightly irritated if his wife tried to elaborate on events for him.  

The examiner commented that the Veteran could go to restaurants, has a small group of friends with whom to associate, and attended basketball games with his wife.  A GAF score of 61 was assigned.  It was noted that the Veteran was able to function in smaller settings and help his wife with her cleaning business, albeit, in a reduced manner.

Analysis

The assigned GAF scores throughout the appeal period are indicative of moderate to severe disability.  On one occasion, in June 2002, the Veteran was noted to have a GAF of 43, indicative of serious impairment.  This was an isolated finding, and on the most recent VA examination, the GAF was 61, indicative of only mild disability.  Moreover, the described symptoms even at the time of the lower GAF score are not found to more nearly approximate the next-higher evaluation.  For example, even in June 2002, he had logical thought, a good relationship with his wife, and a few friends.  While he struggled with crowds, it was noted that this had not prevented him from attending a family reunion and interacting with people one-on-one in this setting.  He went to restaurants and on occasion to large stores, as long as he could get in and out quickly.  Thus, the symptoms shown at that time are not appreciably different than any other period on appeal, suggesting that the GAF score of 43 is simply an under-representation of the Veteran's functioning at that time.

The June 2002 and March 2013 VA examination reports reflect symptoms consistent with a 50 percent rating, including chronic sleep impairment, mild memory loss, and disturbance of mood or motivation.  

The record does not show persistent symptoms that equal or more nearly approximate the criteria for a rating in excess of 50 percent.  The record shows that the Veteran has received little or no treatment for his PTSD since filing his increased rating claim.  

The March 2013 VA examiner similarly noted that the Veteran was not currently receiving mental health treatment or taking prescribed medication for his PTSD.  The examiner reported that the Veteran was articulate during examination and needed some help from his wife regarding dates and times, but found no evidence of confusion.  There was just mild difficulty with memory, consistent with no more than the currently assigned 50 percent rating.

Indeed, symptoms such as spatial disorientation, near-continuous panic, or other symptoms set out for the 70 percent rating are not shown.  In fact, the March 2013 VA examiner described the Veteran as appropriately dressed.  There is no evidence that the Veteran had panic attacks that occurred more than once a week, illogical speech, obsessional rituals, or presented a danger of hurting himself or others. 

Examiners have described the Veteran as oriented with no evidence of psychotic thought, grossly inappropriate behavior or persistent delusions or hallucinations. Furthermore, although the Veteran reported some irritability in his marriage on his part, he said that he had a good relationship with his wife, although he had no contact with his adult daughter.  The March 2013 VA examiner noted that the Veteran went to basketball games with his wife and they had a small group of friends.  The Veteran worked with his wife in her cleaning company on a limited basis.  He reported always getting along with co-workers and had positions of authority.

The Board acknowledges that the absence of specific symptoms noted in the criteria for the next-higher 70 percent rating are not fatal to the claim.  The primary consideration is the overall level of impairment, as due to any symptoms.  Here, however, the level of impairment is not commensurate with deficiencies in most areas and an inability to establish and maintain effective relationships.  As such, a rating in excess of 50 percent is not warranted at any time since the Veteran filed his increased rating claim in April 2002.

Extraschedular Considerations

The Board has also considered whether the Veteran's right ankle and PTSD disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2013). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242 (2008).

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. at 182.  Here, the Board has considered Mittleider and attributed all potentially service-connected symptoms to his service-connected right ankle and PTSD disabilities before considering if the Veteran is entitled to an extra-schedular rating.

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The manifestations of the Veteran's disabilities include chronic sleep impairment, mild memory loss, disturbance of motivation and mood, right ankle pain and limited motion.  The rating schedule contemplates these symptoms.  See Diagnostic Codes 5271 and 9411.  The rating schedule is meant to compensate for average impairment in earning capacity and for considerable time lost from work commensurate with the percentage evaluations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  Id.; see also Thun v. Peake, 22 Vet. App. at 111.

The Board notes that, under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. at 181, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a TDIU as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran is in receipt of a TDIU since April 2002. Thus, any further consideration of the Veteran's claims under Rice is not warranted at this time.

Finally, in view of the holding in Hart and, based upon the record, the Board finds that at no time since the Veteran filed his most recent claims for increased ratings have the disabilities on appeal been more disabling than as currently rated under the present decision of the Board.


         B.  Effective Date Earlier than April 29, 2002 for the Award of TDIU

Facts

On April 29, 2002, the Veteran submitted an informal claim for a TDIU.  He attached a letter from a private physician, who examined the Veteran earlier that month, and determined that he was totally disabled "at this time" due to service-connected disabilities. 

On June 19, 2002, the Veteran submitted a Veteran's Application for Increased Compensation Based Upon Unemployability (VA Form 21-8940), wherein he stated he become too disabled to work on April 1, 2000, due to PTSD. 

During his July 2005 Board hearing, the Veteran and his wife asserted that there was a claim for entitlement to a TDIU pending since as early as the 1970's and that the Veteran should have been informed of his entitlement to a TDIU in 1978.  They stated that the Veteran stopped working at the Post Office in 1989.  They also stated that a 1992 VA hospitalization report for treatment of PTSD constitutes an informal claim for a TDIU.  The Veteran's wife testified that she stopped working at the Post Office but then started her own cleaning business in 1994, and that he subsequently joined her in that business.  She stated that the Veteran did not have gainful employment from 1994 to 2000.  They both expressed frustration over not knowing that TDIU benefits were available to the Veteran prior to filing the claim in 2002 and that, had the Veteran been informed of such benefit, he would have submitted a claim prior to 2002. 

In an October 2005 statement, the Veteran's attorney argued that, because the Veteran met the schedular criteria for a TDIU as of February 1978, the Veteran was "automatically entitled [] to unemployability under 38 C.F.R. § 4.16(a)."  It was further argued that the Veteran was unable to work at the time he was discharged from service and, thus, a TDIU should be awarded as of the day following the Veteran's discharge from service. 

Records obtained from the U.S. Office of Personnel Management show that the Veteran stopped working in December 1991; and, records from the Office of Workers' Compensation reflect his compensation payment history since 2002.  

An April 2013 VA examiner reported that, in 1988, the Veteran injured his neck and had a myelogram, that reportedly resulted in seizure on the table, with injury to his rotator cuff due to the seizure, that resulted in his retirement from the Post Office on permanent disability.  The private medical records, dated from July 1987 to October 1989, provided by the Veteran's attorney, describe the Veteran's treatment for a right shoulder injury after a seizure in July 1987.  A right shoulder diagnostic arthroscopy was performed in September 1988 and, in October 1989, the Veteran underwent right shoulder reconstruction.  In a January 1989 letter to the Office of Workers Compensation, J.P.P., M.D., an orthopedic surgeon, reported that the Veteran's postoperative recovery course was approximately three to six months to regain use of the extremity

Analysis

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In a claim for an increased evaluation (that includes a claim for a TDIU), unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); see 38 C.F.R. § 3.400.  An effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2); see Harper v. Brown, 10 Vet. App. 125, 126 (1997). 

Additionally, under 38 C.F.R. § 3.155(a), the Veteran or a representative of the Veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Id.  Under 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  The date on the VA outpatient or hospital examination will be accepted as the date of claim.  Id. 

In cases where the schedular rating is less than 100 percent, a total disability rating may be assigned when the individual is unable to secure or follow a substantially gainful occupation as the result of service-connected disability, without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Total disability ratings for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities resulting from common etiology or a single accident will be considered as one disability.  Id. 

When an RO is considering a rating increase claim from a claimant whose schedular rating meets the minimum criteria of section 4.16(a) and there is evidence of current service-connected unemployability in the claimant's claims file or under VA control, evaluation of that rating increase must also include an evaluation of a reasonably raised claim for a total rating based on individual unemployability, and VA is required to adjudicate that claim.  Norris v. West, 12 Vet. App. 413, 418 (1999); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001). 

Prior to April 29, 2002, the Veteran's disabilities had a combined evaluation of 60 percent.  However, the disabilities that combined to 60 percent stemmed from the same incident in Vietnam.  See 38 C.F.R. § 4.16(a)(2).  Under these circumstances, the Veteran would meet the one disability ratable at 60 percent, and consequently he met the schedular criteria for a TDIU as early as February 1978.  Id. 

The Board has carefully and thoroughly reviewed the entire evidence of record and finds that the preponderance of the evidence is against the grant of an effective date earlier than April 29, 2002, for the award of a TDIU.  The reasons follow in the discussion below. 

The RO assigned the effective date of April 29, 2002, based upon the informal claim for a TDIU submitted by the Veteran on that date.  See 38 C.F.R. § 3.155(a).  As stated above, at that time, he submitted a letter from a private physician, who noted he followed the Veteran since October 1997 and determined that the Veteran was totally "disabled . . . at this time" due to the service-connected disabilities.  

The June 2002 VA psychiatric evaluation report shows that the examiner diagnosed PTSD and assigned a GAF score of 43, commensurate with serious symptoms.  Therefore, the RO's grant of an effective date of April 29, 2002, that is the date of claim, for the award of a TDIU is consistent with both the facts and the governing legal authority.  38 U.S.C.A. § 5110(a) (effective date in claim for increase is based upon facts found but "shall not" be earlier than date of claim); 38 C.F.R. § 3.400 (effective date in claim for increase is date of claim or date entitlement arose, "whichever is later"). 

Because the Veteran met the schedular criteria for a TDIU as early as February 1978, it must be determined whether there was evidence of service-connected unemployability in the claims file, actually or constructively, between that date and the effective date of the total rating.  See Norris, 12 Vet. App. at 418.  The Board will also address whether there was evidence of unemployability prior to February 1978, as such has been asserted by the Veteran. 

The Board has thoroughly reviewed the evidence of record and finds that the preponderance of the evidence is against a finding that there is evidence that the Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities prior to his informal claim for a TDIU in April 2002.  In fact, there is evidence to the contrary, in that the evidence in the claims file tends to show that the Veteran was regularly working in the 1970's and thereafter. 

For example, in a letter received from the Veteran in July 1971, he indicated that he felt his service-connected disabilities should be re-evaluated because he was having difficulty in social dealings, that involved his "employer" and "fellow employees." This would indicate the Veteran was working.  He did not state that he was unable to work due to the service-connected disabilities-only that he was having difficulty thinking, socializing, and walking.  Such statement is not indicative of the inability to obtain and sustain gainful employment. 

In a Report of Medical Examination for Disability Evaluation (VA Form 21-2545), signed by the Veteran in December 1971, he indicated he worked as a factory laborer from May 1971 to July 1971 and as a carpenter from September 1971 to October 1971 and from November 1971 to the present.  His monthly wages ranged from $320 to $480 per month.  He stated he had lost time from work, but when asked for the reason for the time lost, the Veteran left that section blank. 

At a December 1971 VA orthopedic examination, the Veteran reported that he was a carpenter and had difficulty walking on scaffolds and uneven surfaces due to his ankle disability.  At a December 1971 VA neuropsychiatric examination, the Veteran informed the examiner that he was employed as a carpenter.  The examiner noted in the report that, "[the Veteran] feels he is getting along satisfactorily on this job so far."  The examiner noted that the Veteran's attention was focused on his problem with vocational adjustment.  The Veteran admitted to having difficulty with interpersonal relationships both on the job and at home and expressed that he wanted to improve his general adjustment at work and in his family life.  Such statements by the Veteran would not indicate that he was unable to obtain and maintain substantial gainful employment due to service-connected disabilities; rather, they show that he was working and felt he was improving his work performance. 

A February 1975 Report of Contact (VA Form 119), shows that the Veteran telephoned VA as he received a notice to report for an examination and could not keep the appointment because he could not be excused from work.  In a VA Form 21-2545, signed by the Veteran in March 1975, he indicated that he worked as a carpenter from November 1972 to March 1973, from October 1973 to June 1974, and from September 1974 to October 1974.  His monthly wages ranged from $600 to $1147 per month.  He also indicated that he lost time from work due to "recurring reinjury to right ankle."  That was the only service-connected disability the Veteran attributed to the time lost from work.  

In a March 1975 VA examination report, the examiner noted that the Veteran reported that he felt he made ongoing progress in terms of his personal adjustments, interpersonal relationships, and his work . The Veteran added that he "enjoyed fairly regular employment until October 1974, at which time he became unemployed presumably as a result of the overall economic and unemployment situation of the country."  

The Veteran also reported he had absenteeism from work due to surgery of his right ankle but denied any absenteeism "as a result of neuro-psychiatric problems."  While this shows that the Veteran reported absenteeism from work due to a service-connected disability, there is a lack of evidence that he was unable to obtain and secure substantial gainful employment.  

Prior to February 1978, the Veteran had a combined evaluation of 40 percent.  His ankle was rated at 20 percent disabling, that was the maximum evaluation for the ankle joint without the ankle joint being ankylosed.  Such evaluation contemplated the Veteran's impairment associated with his ankle disability.  Nevertheless, the Veteran's report of "regular employment" refutes the current allegations that he was unable to obtain or sustain gainful employment due to service-connected disability or disabilities in the 1970's. 

In a VA Form 21-2545, signed by the Veteran in February 1978, he indicated he worked in construction for the past year making $800 per month.  He also indicated that he lost time from work due to his right ankle.  When examined in February 1978, the Veteran reported that he worked as a carpenter from 7:30 a.m. until 4:00 p.m. and then worked as a bartender until 1:00 a.m.  

In a February 1978 VA general examination report, the examiner noted that the Veteran reported difficulty with his ankle but that he "pursue[d] his occupation as a carpenter."  Such evidence is against the current claims that the Veteran was unable to work due to service-connected disabilities as of the time he met the criteria for a TDIU.  There is no doubt that the Veteran's employment was affected by the service-connected disabilities, as evidenced by the combined 60 percent evaluation as of February 1978, but the facts at that time failed to raise a claim for entitlement to a TDIU, as the Veteran indicated he was working two jobs. 

In a VA Form 21-2545, signed by the Veteran in April 1978, he indicated that he worked in construction for the past 18 months making $600 per month.  He stated he lost time from work due to swelling of the right ankle.  At an April 1978 VA examination, the Veteran told the examiner that he was currently employed doing construction work.  A May 1978 VA examination report shows that the Veteran reported difficulties with his ankle after undergoing surgery and that he was currently working as a carpenter foreman for a construction firm in North Little Rock.  This is further evidence against the allegation that the Veteran was unable to secure and maintain substantial gainful employment as of 1978. 

In April 1979, September 1979, January 1980, May 1980, the Veteran submitted applications for "work-study allowance" while attending school.  In the September 1979 application, he indicated that he was interested in VA operations and wanted a possible career with VA.  Applications were approved in May 1979, September 1979, and January 1980. 

The private medical records, dated from July 1987 to October 1989, describe the Veteran's treatment for a right shoulder injury.  In a June 1989 VA Form 4-5655, Financial Status Report, the Veteran indicated that he was placed on "indefinite suspension" from the Post Office.  The Veteran's right shoulder injury led to his 1990 retirement on permanent disability from the Post Office, according to the April 2013 VA examiner.  Thus, his retirement was due to a non-service-connected disability.

In December 1992, VA hospitalized the Veteran and diagnosed him with PTSD and alcohol dependency.  The Veteran reported having trouble with anger control and increased intrusive thoughts.  In a Statement in Support of Claim (VA Form 21-4138), received that month, the Veteran asked that he be granted a 100 percent evaluation for PTSD.  While the 100 percent evaluation at that time contemplated the inability to work, there is no mention in either the hospitalization summary report or the Veteran's statement that he was unable to secure or follow a substantially gainful occupation as the result of PTSD, or any other service-connected disability or disabilities. 

VA considered the Veteran's December 1992 claim for increase in the May 1993 rating decision.  It recharacterized the service-connected psychiatric disorder to include PTSD and continued the 10 percent evaluation.  Thus, the Veteran's claim for entitlement to a 100 percent evaluation for a service-connected psychiatric disorder was considered at that time.  Under Norris, there must be evidence of unemployability, and the fact that a veteran is hospitalized for a condition or asks that he be granted a 100 percent evaluation does not necessarily render him or her unemployable.  See Norris, 12 Vet. App. at 413.

At an April 1993 VA examination, the Veteran reported his past work history, that involved carpentry, painting, and repairing homes.  He stated he went to school and subsequently obtained a job at the Post Office. The Veteran reported that he injured his neck in 1987 and underwent surgery.  He had complications during the surgery, that resulted in his having a grand mal seizure during the surgery and dislocated his right shoulder.  The Veteran indicated that he underwent surgery for his shoulder in October 1989.  He stated that he subsequently failed the "fitness for duty test" and was relieved of his responsibilities at the Post Office.  The Veteran noted that he was put on a 10-pound restriction on lifting, that caused him to be unable to accomplish his work.  Thus, while this record shows that the Veteran was relieved of work in 1989, and was placed on disability, it appears to be due to non-service-connected disability. 

The salient factor in all of the records dated prior to the time that the Veteran submitted his claim for entitlement to a TDIU is the absence of any notation that the Veteran was unemployable due to service-connected disabilities.  For these reasons, the Board concludes that the preponderance of the evidence of record is against a finding that there is documentation in the record that would have led an adjudicator to conclude that the Veteran submitted an informal claim for a TDIU prior to April 2002.  Prior to that time, the record was replete with reports by the Veteran that he was working.  The only time he indicated he was not working was during a March 1975 VA examination, at which time he stated he was not working as a result of "the overall economic and unemployment situation of the country."  Thus, he did not attribute his lack of employment to a service-connected disability or disabilities. Therefore, an informal claim for a TDIU has not been pending since the early 1970's. 

It has been asserted by the Veteran's attorney that because he met the schedular criteria for a TDIU as of February 1978, he was "automatically" entitled to such benefit.  For this proposition, she cited to the provisions of 38 C.F.R. § 4.16(a). Under that provision, it states, "Total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. . . ."  It is clear that a more accurate reading of this regulation is that the award of a TDIU is not automatic when a veteran meets the schedular criteria for this benefit.  Rather, whether the Veteran meets the criteria for a TDIU is discretionary and determined on a case-by-case basis, as evidenced by the language in the regulation.  Again, in this case, there is a lack of evidence in the claims file, prior the April 2002 informal claim, that the Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 

The date of the Veteran's claim for entitlement to a TDIU is April 29, 2002.  In determining the appropriate effective date for the claim for increase, VA must also consider whether there is evidence that an increase in disability occurred within one year preceding the date of claim that would be sufficient to warrant an effective date earlier than the date of claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Hazan v. Gober, 10 Vet. App. 511, 518 (1997).  

At the time the Veteran submitted his claim for a TDIU on April 29, 2002, he attached a letter from a private physician, dated April 6, 2002, wherein the examiner stated that the Veteran was totally disabled due to service-connected disabilities.  This finding, that was dated within one year prior to the date of the Veteran's claim, would establish entitlement to a TDIU effective April 6, 2002.  However, payment of VA benefits is effective the first day of the calendar month following the month in which the award became effective.  38 U.S.C.A. § 5111(a); 38 C.F.R. § 3.31.  If the Board granted an effective date of April 6, 2002, it would not provide any additional compensation to the Veteran, as the payment of the TDIU benefits began on May 1, 2002.  See Westberry v. West, 12 Vet. App. 510 (1999).  

In Westberry, the court determined that the appellant submitted an application for benefits in February 1993 and that the Board was not clearly erroneous in finding that she did not warrant an effective date earlier than March 1, 1993, for the benefit.  Id. at 514 citing to 38 U.S.C.A. § 5111(a).  Again, granting an effective date at any time during the month of April 2002 would not provide any additional compensation to the Veteran, and the Board finds no basis to award an effective date that will not benefit him. 

In considering the other evidence within one year prior to the date of the Veteran's claim for a TDIU, the Board has reviewed the VA treatment records and the private medical records and concludes that the preponderance of the evidence is against that a finding an earlier effective date would be warranted.  While the Veteran complains of depression and ankle pain, that are symptoms associated with service-connected disabilities, in none of these records is there evidence of unemployability due to service-connected disabilities.  Thus, there is no factual basis upon which to premise the grant of an effective date prior to April 29, 2002, for the award of a TDIU. 

The Veteran has asserted that he should be granted various effective dates for the award of a TDIU.  In his VA Form 21-8940 submitted in June 2002, he indicated that he became too disabled to work as of April 1, 2000.  At the June 2002 VA psychiatric evaluation, he stated he had not worked in two years.  During his July 2005 hearing, he and his wife stated that he stopped working at the Post Office in 1989 due to disability, thus suggesting that 1989 was a more appropriate effective date.  

However, once the TDIU was awarded, the Veteran subsequently claimed that he warranted an effective date going back to the 1970s for a TDIU because he was unable to work at that time or had difficulty working.  The records created contemporaneously in the 1970s contradict the Veteran's allegation that he could not work during that time.  Nevertheless, as stated above, the preponderance of the evidence is against a finding that a TDIU has been pending since that time. 

In this case, the Veteran's claim was filed more than one year after the date he alleges he became too disabled to work.  The court and VA's General Counsel interpreted the provisions under 38 U.S.C.A. § 5110(b)(2) as meaning that if the increase occurred (that includes individual unemployability) more than one year prior to the claim, the increase is effective the date of claim.  Harper v. Brown, 10 Vet. App. at 125; VAOPGCPREC 12-98.  Assuming, arguendo, that the Veteran was unemployable due to service-connected disability or disabilities as of April 1, 2000, this date is more than one year prior to the date of the Veteran's claim and the appropriate effective date is therefore the date of claim - here, April 29, 2002.  See 38 U.S.C.A. § 5110(a) and (b).  This also applies to the Veteran's allegations of not having worked full time since 1989 or 1994, or as early as the 1970's, as these dates are also more than one year prior to the date of the Veteran's 2002 claim.  Id. 

During his July 2005 Board hearing, the Veteran expressed frustration with VA's failure to inform him of his entitlement to individual unemployability benefits.  See e.g., July 2005 Board hearing transcript at page 14.  Although VA has a duty to notify veterans of their apparent eligibility for benefits, this duty does not establish a basis for a retroactive effective date.  See 38 U.S.C.A. § 7722 (West 2002). 

Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against an effective date earlier than April 29, 2002, for a TDIU, and the benefit-of-the-doubt rule is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

A rating in excess of 10 percent for a right ankle disability is denied.

A rating in excess of 50 percent for PTSD is denied.

An effective date earlier than April 29, 2002 for the award of TDIU is denied.


REMAND

Service connection for arthritis of the lumbar spine, claimed as due to a right ankle disability.

A July 2002 statement from T.W.A, M.D., the Veteran's private physician, indicates that the Veteran's "ankle has given him significant problems with his back due to the abnormality of gait."  In the April 2002 statement, Dr. T.W.A., indicated that "the leg injury has left as a sequelae severe back pain" and later mentioned arthritis of the lumbar spine, noting that "this has been attributed to the ha[ll]ux varus of the right leg[...as well as] abnormality of gait."

In March 2012, the Board directed that the Veteran undergo VA examination "by a physician with appropriate expertise" to determine the etiology of his lumbar spine arthritis (emphasis added).  In March 2013, the Veteran underwent VA examination performed by a practice nurse.  This is contrary to the Board's directive.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated).

The examiner diagnosed the Veteran with degenerative disc disease and S-shaped scoliosis (noted on X-rays in July 2010).  The examiner did not report if the Veteran had a gait abnormality due to his right ankle disability, although it was noted that he ambulated with a cane on occasion and wore an ankle brace.  In the examiner's opinion, the "[r]esiduals of a right ankle fracture cannot cause, lead to, or progress to degenerative disc disease of the lumbar spine.  An injury of a distal weight bearing joint does not physiologically cause degenerative changes to another area of the body such as the lumbar spine discs, the medical literature does not support his claim."

From the examiner's opinion, it is unclear to the Board if the Veteran has a gait abnormality that caused or contributed to his current arthritis of the lumbar spine.  38 C.F.R. § 3.310 (2013); Allen v. Brown , 7 Vet. App. 439 (1995).  A new VA examination by a physician is needed to determine the etiology of the Veteran's arthritis of the lumbar spine.

Rating in excess of 30 percent for residuals of a gunshot wound to the head, to include a skull defect and scar.

The Veteran's attorney has argued that the presence of necrotic brain tissue on examination shortly after the Veteran's gunshot wound in service is the equivalent to herniation, as that term is used in the rating schedule.  See 38 C.F.R. § 4.72, Diagnostic Code 5296 (2013).  

In March 2013, the VA nurse-examiner reported that the size of the Veteran's skull defect on the right temporal lobe was the size of one quarter, measuring 2 centimeters (cm) by 2 cm.  It is unclear to the Board if the examiner means that the Veteran's skull defect measures 2 cm by 2 cm, or if a quarter measures 2 cm by 2 cm (the diameter of an American quarter measures 2.426 cm). 

More significantly, the examiner did not comment on whether the Veteran had herniation after his gunshot wound.  Thus, the Board cannot rely on this opinion to properly evaluate the Veteran's disability.  A new VA examination is necessary.

There is also some confusion as to whether the RO has separately rated the scar associated with this wound.  In the June 2013 supplemental statement of the case (SSOC), at page 3, the RO stated that it "will retain the scar at its current 10 percent evaluation."  However, on page 4, the RO stated that "[s]ince the scar remains at zero percent," it will be left included with the Veteran's skull defect.  The rating for the Veteran's scar should be clarified on remand.

Records

Recent records regarding the Veteran's treatment at the VA medical center (VAMC) in Fayetteville, Arkansas, dated since January 2013, should be obtained.


Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment at the VAMC in Fayetteville, dated since January 2013, and from any additional VA and non-VA medical provider identified by him.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2. After completing the development above, schedule the Veteran to undergo VA orthopedic examination performed by a physician with expertise (preferably an orthopedist or orthopedic surgeon) to determine the etiology of his currently diagnosed arthritis of the lumbar spine.  The claims file should be made available to the examiner prior to examination.  A complete history of the claimed disorder should be obtained from the Veteran.  All indicated tests and studies should be performed, and all clinical findings reported in detail.

a. The examiner should determine if the Veteran has a diagnosed lumbar spine disorder, including arthritis, or another lumbar spine disorder.

b. If so, the examiner should indicate whether any diagnosed arthritis of the lumbar spine is as likely as not (50 percent probability or greater) related to the Veteran's active service or the result of service-connected right ankle disability and any resulting gait disturbance.

c. If not, is any diagnosed arthritis of the lumbar spine disorder at least as likely as not aggravated by service-connected right ankle disability?  If aggravated, what permanent, measurable increase in current lumbar spine arthritis disorder pathology is attributable to the service-connected right ankle disability?

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided.

The absence of evidence of treatment for arthritis of the lumbar spine in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

3. Schedule the Veteran for a VA examination performed by a physician with appropriate expertise (preferably a neurologist or neurosurgeon) to determine the current severity of the his residuals of a gunshot wound to the head.  The claims file should be made available to the physician-examiner prior to the examination.  All indicated tests and studies should be performed and all clinical findings reported in detail. 

a. The physician-examiner should determine whether there is a current loss of part of, both inner and outer tables and, if so, whether there is current herniation.  The examiner should also address the size of the Veteran's skull defect, indicating whether the defect is larger than the size of a 50-cent piece or 1.140 in2 (7.355 cm2), or smaller than the size of a 25-cent piece or 0.716 in2 (4.619 cm2).

b. Reasons should be provided for all opinions rendered.

4. Readjudicate the increased rating claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his attorney should be provided with a SSOC and an appropriate period of time to respond.  Then return the case to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655  (2013).w

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



___________________________		__________________________
     MICHAEL E. KILCOYNE		          L. HOWELL
      Veterans Law Judge			      Veterans Law Judge
    Board of Veterans' Appeals		     Board of Veterans Appeals



_____________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


